EXHIBIT 10.4

A close up of text on a white background Description automatically generated
[image_004.jpg]

 

 

A close up of text on a white background Description automatically generated
[image_005.jpg]

 

 

[image_006.jpg]



 

 

A close up of text on a black background Description automatically generated
[image_007.jpg]

 

 

[image_008.jpg]



 

 

[image_009.jpg]

 

 

[image_010.jpg]

 

 

A screenshot of text Description automatically generated [image_011.jpg]

 

 

[image_012.jpg]

 

 

A screenshot of text Description automatically generated [image_013.jpg]

 

 

A screenshot of a social media post Description automatically generated
[image_014.jpg]

 

 

[image_015.jpg]

 

 

A screenshot of text Description automatically generated [image_016.jpg]

 

 

[image_017.jpg]

 

 

A screenshot of a cell phone Description automatically generated [image_018.jpg]

 

 

A screenshot of a cell phone Description automatically generated [image_019.jpg]

 

 

[image_020.jpg]

 

 

[image_021.jpg]

 

 

[image_022.jpg]

 

 

[image_023.jpg]

 

 

[image_024.jpg]

 

 

[image_025.jpg]

 

 

A screenshot of text Description automatically generated [image_026.jpg]

 



 